SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

805
CAF 15-00036
PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


IN THE MATTER OF ETA ROTTENBERG,
PETITIONER-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

WAYNE CLARKE, RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


WAYNE CLARKE, RESPONDENT-APPELLANT PRO SE.

SHEILA SULLIVAN DICKINSON, ATTORNEY FOR THE CHILD, MIDDLESEX.


     Appeal from an order of the Family Court, Erie County (Kevin M.
Carter, J.), entered March 13, 2014 in a proceeding pursuant to Family
Court Act article 6. The order restrained respondent from injurious
actions with respect to the subject child.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same memorandum as in Matter of Rottenberg v Clarke ([appeal No.
1] ___ AD3d ___ [Nov. 18, 2016]).




Entered:    November 18, 2016                   Frances E. Cafarell
                                                Clerk of the Court